        Case 2:18-cv-00771-RSL Document 43 Filed 03/27/20 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           MAR 27 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
ALEMAYEHU JIMMA,                                  No.    19-36114

                 Plaintiff-Appellant,             D.C. No. 2:18-cv-00771-RSL
                                                  Western District of Washington,
 v.                                               Seattle

SEATTLE POLICE DEPARTMENT,                        ORDER

                 Defendant-Appellee.

Before: FRIEDLAND and MILLER, Circuit Judges.

      Appellant’s motion for appointment of counsel (Docket Entry No. 2) is

denied. No motions for reconsideration, clarification, or modification of this

denial shall be filed or entertained.

      The opening brief is due May 11, 2020; the answering brief is due June 10,

2020; and the optional reply brief is due within 21 days after service of the

answering brief.

      Because appellant is proceeding without counsel, the excerpts of record

requirement is waived. See 9th Cir. R. 30-1.2. Appellee’s supplemental excerpts

of record are limited to the district court docket sheet, the notice of appeal, the

judgment or order appealed from, and any specific portions of the record cited in

the answering brief. See 9th Cir. R. 30-1.7.




SM/MOATT
